Citation Nr: 1212471	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  09-28 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II (diabetes).  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from August 1962 to September 1966.                         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In February 2002, the Board remanded this matter for additional development.  


FINDINGS OF FACT

1.  The Veteran was not within the land boundaries of Vietnam during service, and he was not otherwise exposed to Agent Orange. 

2.  Diabetes was not incurred in service and is not causally related to service. 


CONCLUSION OF LAW

The criteria for service connection for diabetes have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by letters sent to the Veteran in November 2004 and March 2006.  In those letters, VA informed the Veteran that, in order to substantiate his claim for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.    

To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claim.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Board also notes that the Veteran's claim was readjudicated in a February 2012 Supplemental Statement of the Case (SSOC) of record.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the record indicates that the RO obtained all information relevant to the Veteran's claim.  However, the Veteran was not provided with a VA compensation examination.  The Board finds this acceptable because, as will be further detailed below, the evidence of record does not indicate that the Veteran incurred diabetes during service.  There is no evidence of such a disorder in service.  There is no evidence of such a disorder within one year of leaving service.  There is no evidence of a continuity of symptomatology of such a disorder following service.  And the record indicates that the Veteran was not exposed to the herbicides he claims caused his disorder.  In short, the evidence does not indicate that the Veteran's diabetes may be associated with his service.  As such, a VA medical examination was unnecessary here.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).       

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Service Connection

In September 2004, the Veteran filed a claim for service connection for diabetes.  He asserts that he incurred the disorder during service as a result of exposure to herbicides while serving with the U.S. Navy off the coast of Vietnam in the mid 1960s.  In the September 2005 rating decision on appeal, his claim was denied.  For the reasons set forth below, the Board agrees with that decision.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Service connection may also be granted for chronic disorders, such as diabetes, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran has been diagnosed with diabetes.  VA regulations provide presumptive service connection for diabetes for veterans shown to be exposed to an herbicide agent during active military service.  38 C.F.R. § 3.309(e).  The regulations also provide a presumption that veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, to include Agent Orange, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307.  Service in Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313; see also Haas v. Peake, 544 F.3d 1306 (Fed. Cir. 2008) (upholding VA's interpretation that service in Vietnam requires that a claimant have set "foot-on-land" in Vietnam).

The Board acknowledges that the Veteran served aboard the USS Princeton which had a tour in the official waters of Vietnam and that the Veteran's DD-214 documents that he was awarded the Vietnam Service Medal (VSM).  

The evidence does not suggest that the Veteran was ever within the land boundaries of Vietnam, however.  The Veteran has never alleged being in country, and has repeatedly indicated in the record that he served aboard his ship "off the coast."  His service personnel records contain no notations suggestive of a temporary deployment to Vietnam, and no evidence indicates that the USS Princeton entered the "brown waters" of Vietnam.   

The Board notes that the VSM was available to persons who served outside the geographical limits of the Republic of Vietnam but contributed direct combat support to the Republic of Vietnam and Armed Forces for 6 months.  The evidence documents that the medal was awarded to the Veteran based on his service onboard the USS Princeton.  See June 1966 VSM award report; Manual of Military Decorations and Awards, C7.5.1.6.2 (Department of Defense Manual 1348.33- M, September 1996).  The Board is not disputing the Veteran's contribution to the war effort with the U.S. Navy, which this award clearly indicates.  But the award of this medal does not provide verification that the Veteran was present on the ground within the boundaries of the Republic of Vietnam.  Hence, based on the evidence of record, exposure to Agent Orange cannot be presumed; any herbicide exposure must be demonstrated for the record.  38 C.F.R. § 3.309(e).  

In this case, the evidence does not demonstrate that the Veteran was exposed to Agent Orange in service.  The Board acknowledges the Veteran's argument that he was exposed because his ship was so close to the shores of Vietnam, where Agent Orange was used.  And the Board has reviewed his assertions that he was exposed to Agent Orange from helicopters returning to his ship from service in Vietnam, and from the bodies of wounded and dead soldiers who were transported to his ship from Vietnam landmass.  The Veteran has not asserted any direct contact with Agent Orange, however, and the record includes no suggestion that the USS Princeton carried Agent Orange, was sprayed by Agent Orange, or otherwise exposed its crew to Agent Orange.  Rather, the record contains a May 2009 memorandum from the U.S. Army & Joint Services Records Research Center (JSRRC) which states that, based on research conducted by JSRRC, "no evidence" indicates that Navy ships operating off Vietnam transported, used, stored, tested, or were otherwise exposed to herbicides such as Agent Orange during the conflict in Vietnam.  This memorandum even stated that no evidence supported the notion that a shipboard sailor could be exposed to Agent Orange as a result of contact with aircraft that had flown over Vietnam, or that had been used in Vietnam.  

Based on the record, the Board finds the record does not suggest that the Veteran was exposed to Agent Orange in service.  

Service connection may still be established with proof of actual direct causation, however.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this case, the Board finds that service connection is not warranted since the evidence does not indicate that diabetes onset in service or is causally related to service.  The service treatment and examination records do not report any diagnoses of diabetes or any symptoms indicative of diabetes.  The August 1966 separation report of medical examination indicates negative blood and urine tests.  And the earliest diagnosis of diabetes is dated in November 2005, approximately 40 years following the Veteran's discharge from service in 1966.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000) (time elapsed prior to initial complaint can be considered as evidence against the claim.).  

Additionally, the evidence of record does not contain any competent evidence linking the Veteran's diabetes to service.  No medical professional has stated in the record that the Veteran incurred his diabetes due to his service off the coast of Vietnam in the mid 1960s.  

The Board has nevertheless reviewed the Veteran's lay statements asserting such a medical nexus.  As indicated, VA adjudicators are directed to assess lay as well as medical evidence when deciding disability compensation claims.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno, supra.  

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Veteran is certainly competent to attest to what it is he experienced during and following service.  However, the Board finds the Veteran's statements unpersuasive with regard to etiology, or the way in which he claims to have incurred diabetes.  The Veteran is not competent to opine on whether experiences during service (e.g. supposed herbicide exposure) led to a chronic disorder.  Indeed, the disorder he claims is an internal pathology that is beyond his capacity for observation.  Simply put, he cannot provide evidence with regard to whether, or the way in which, an internal endocrinological disorder may have developed.  See Woehlaert, supra.    

In sum, a service connection finding is not warranted in this matter on a presumptive or a direct basis.  38 C.F.R. §§ 3.303, 3.306, 3.309.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

Entitlement to service connection for diabetes is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


